Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on this 31st day of
July, 2006 (the “Commencement Date”) by and between Penn National Gaming, Inc.,
a Pennsylvania corporation (the “Company”), and Leonard DeAngelo, an individual
residing in Pennsylvania (“Executive”).

 

WHEREAS, Executive and the Company are party to a certain Employment Agreement,
dated as of June 10, 2003 (as amended and extended from time to time, the
“Initial Agreement”); and

 

WHEREAS, the parties now desire to terminate the Initial Agreement and to enter
into a new agreement reflecting, among other things, certain additional
covenants and consideration exchanged by the parties, all as more specifically
set forth herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.  Employment. The Company hereby agrees to employ Executive and Executive
hereby accepts such employment, in accordance with the terms, conditions and
provisions hereinafter set forth.

 

1.1.          Duties and Responsibilities. Executive shall serve as Executive
Vice President, Operations of the Company. Executive shall perform all duties
and accept all responsibilities incident to such position as may be reasonably
assigned to him by the President and Chief Operating Officer, the Chief
Executive Officer or the Board of Directors of the Company (the “Board”).
Executive’s principal place of employment shall be in Wyomissing, Pennsylvania.

 

1.2.          Term. The term of this Agreement shall begin on the date hereof
and shall terminate at the close of business on the third anniversary of the
Commencement Date (the “Initial Term”), unless earlier terminated in accordance
with Section 3 hereof. This Agreement shall automatically renew for additional
three-year periods (each, a “Renewal Term” and, together with the Initial Term,
the “Employment Term”) unless either party has delivered written notice of
non-renewal at least 60 days prior to the start of a Renewal Term or unless
earlier terminated in accordance with Section 3 hereof.

 

1.3.          Extent of Service. Executive agrees to use Executive’s best
efforts to carry out Executive’s duties and responsibilities and, consistent
with the other provisions of this Agreement, to devote substantially all of
Executive’s business time, attention and energy thereto. The foregoing shall not
be construed as preventing Executive from serving on the board of philanthropic
organizations, or providing oversight with respect to his personal investments,
so long as such service does not materially interfere with Executive’s duties
hereunder.

 

2.  Compensation. For all services rendered by Executive to the Company, the
Company shall compensate Executive as set forth below.

 

 

1

--------------------------------------------------------------------------------


 

2.1.          Base Salary. The Company shall pay Executive a base salary (“Base
Salary”) at the annual rate of seven hundred fifty thousand ($750,000), payable
in installments at such times as the Company customarily pays its other senior
executives (“Peer Executives”). Executive’s performance shall be reviewed
annually. Any increase in Base Salary or other compensation shall be made at the
sole discretion of the compensation committee of the Board (the “Compensation
Committee”); it being understood that the Compensation Committee has no
intention of increasing Executive’s Base Salary during the Initial Term.

 

2.2.          Cash Bonuses. Executive shall participate in the Company’s
incentive compensation plan for senior management as such may be adopted,
amended and approved, from time to time, by the Compensation Committee.

 

2.3.          Equity Compensation. In connection herewith, the Company shall
grant to Executive options pursuant to, and subject to the terms and conditions
of, the Company’s current equity compensation plan for 250,000 shares of common
stock at an exercise price determined in accordance with the governing plan. The
Company acknowledges that the Compensation Committee approved the grant of such
options on the date hereof. Such options shall vest in four equal annual
installments. The terms of such options and the amount and terms of any future
equity compensation shall be determined in the sole discretion of the
Compensation Committee; it being understood that the Compensation Committee has
no intention of awarding any additional equity compensation during the Initial
Term.

 

2.4.          Other Benefits. Executive shall be entitled to participate in all
other employee benefit plans and programs, including, without limitation,
health, vacation, retirement, deferred compensation or SERP, made available to
other Peer Executives, as such plans and programs may be in effect from time to
time and subject to the eligibility requirements of the each plan. Nothing in
this Agreement shall prevent the Company from amending or terminating any
retirement, welfare or other employee benefit plans or programs from time to
time, as the Company deems appropriate.

 

2.5.          Vacation, Sick Leave and Holidays. Executive shall be entitled in
each calendar year to four (4) weeks of paid vacation time. Each vacation shall
be taken by Executive at such time or times as agreed upon by the Company and
Executive, and any portion of Executive’s allowable vacation time not used
during the calendar year shall be subject to the Company’s payroll policies
regarding carryover vacation. Executive shall be entitled to holiday and sick
leave in accordance with the Company’s holiday and other pay for time not worked
policies.

 

2.6.          Reimbursement of Expenses. Executive shall be provided with
reimbursement of reasonable expenses related to Executive’s employment by the
Company on a basis no less favorable than that authorized from time to time for
Peer Executives.

 

2.7.          Insurance. The Company shall maintain life insurance on the life
of Executive in the amount of $1,000,000, to the extent it can be issued at
standard rates, and Executive may name the beneficiary of such policy.

 

3.  Termination. Executive’s employment may be terminated prior to the end of
the Employment Term in accordance with, and subject to the terms and conditions,
set forth below.

 

2

--------------------------------------------------------------------------------


 

3.1.          Termination by the Company.

 

(a)           Without Cause. The Company may terminate Executive at any time
without Cause (as such term is defined in subsection (b) below) upon delivery of
written notice to Executive, which notice shall set forth the effective date of
such termination.

 

(b)           With Cause. The Company may terminate Executive at any time for
Cause effective immediately upon delivery of written notice to Executive. As
used herein, the term “Cause” shall mean:

 

(i)            Executive shall have been convicted of a felony or any
misdemeanor involving allegations of fraud, theft, perjury or conspiracy;

 

(ii)           Executive is found disqualified or not suitable to hold a casino
or other gaming license by a governmental gaming authority in any jurisdiction
where Executive is required to be found qualified, suitable or licensed;

 

(iii)          Executive materially breaches any material Company policy or any
material term hereof, including, without limitation, Sections 4 through 7 and,
in each case, fails to cure such breach within 15 days after receipt of written
notice thereof; or

 

(iv)          Executive misappropriates corporate funds as determined in good
faith by the audit committee of the Board.

 

3.2.          Termination by the Executive.

 

(a)           Executive may voluntarily terminate employment for any reason
effective upon 90 days’ prior written notice to the Company, unless the Company
waives such notice requirement (in which case the Company shall notify Executive
in writing as to the effective date of termination).

 

(b)           On or after such time as Executive is required to report to an
individual other than the individual to whom Executive reports as of the date
hereof, Executive shall also have the right to voluntarily terminate employment
for Good Reason (as defined in Section 8.4(b) but, for this purpose, excluding
clause (iii) thereof).

 

3.3.          Termination for Death or Disability. In the event of the death or
total disability of Executive, this Agreement shall terminate effective as of
the date of Executive’s death or total disability. The term “total disability”
shall have the definition set forth in the Company’s Long Term Disability
Insurance Policy in effect at the time of such determination.

 

3.4.          Payments Due Upon Termination.

 

(a)           Generally. Upon any termination described in Sections 3.1, 3.2 or
3.3 above, Executive shall be entitled to receive any amounts due for Base
Salary earned or expenses incurred through the effective date of termination and
any benefits accrued or earned on or prior to such date in accordance with the
terms of any applicable benefit plans and programs.

 

3

--------------------------------------------------------------------------------


 

(b)           Certain Circumstances. In the event the Company terminates
Executive’s employment without Cause or due to death or a total disability or in
the event that the Company elects not to renew this Agreement or Executive
terminates employment for Good Reason, and subject to Executive executing the
release attached hereto as Exhibit A, Executive shall be entitled to receive the
following in lieu of any other severance:

 

(i)            Executive shall receive a payment equal to Executive’s monthly
Base Salary at the highest rate in effect for Executive during the 24-month
period immediately preceding the effective date of termination and Executive’s
monthly bonus value (determined by dividing the highest amount of annual cash
bonus compensation paid to Executive in respect of either the first or second
full calendar year immediately preceding the effective date of termination by
twelve) for a period equal to the greater of (1) the number of months remaining
in the Employment Term or (2) 24 months (the “Severance Period”).

 

(ii)           Executive shall continue to receive the health benefits coverage
in effect on the effective date of termination (or as the same may be changed
from time to time for Peer Executives) for Executive and, if any, Executive’s
spouse and dependents for the Severance Period. At the option of the Company,
the Company may elect to pay Executive cash in lieu of such coverage in an
amount equal to Executive’s after-tax cost of obtaining generally comparable
coverage for such period.

 

(iii)          Executive shall continue to serve as a non-officer employee of
the Company during the Severance Period and, as such, all options and other
equity compensation granted to Executive shall continue vesting for such period.

 

(c)           Payments. Cash Payments due under this Section 3.4 shall be made
as follows: 75% shall be made within 15 days of the effective date of
termination and the balance shall be made in accordance with the payroll
practices in effect on the date of termination, unless, at the Company’s sole
option, the Company elects to make all such payments in a single lump sum.
Except as otherwise provided in this Section 3.4, Section 8 or Section 9, no
other payments or benefits shall be due under this Agreement to Executive.

 

3.5.          Notice of Termination. Any termination of Executive’s employment
shall be communicated by a written notice of termination delivered within the
time period specified in this Section 3. The notice of termination shall (i)
indicate the specific termination provision in this Agreement relied upon, (ii)
briefly summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (iii) specify
the termination date in accordance with the requirements of this Agreement.

 

4.  No Conflicts of Interest. Executive agrees that throughout the period of
Executive’s employment hereunder or otherwise, Executive will not perform any
activities or services, or accept other employment that would materially
interfere with or present a conflict of interest concerning Executive’s
employment with the Company. Executive agrees and acknowledges that Executive’s
employment by the Company is conditioned upon Executive adhering to and
complying with the business practices and requirements of ethical conduct set
forth in writing from time to time by the Company in its employee manual or
similar publication. Executive represents

 

4

--------------------------------------------------------------------------------


 

and warrants that no other contract, agreement or understanding to which
Executive is a party or may be subject will be violated by the execution of this
Agreement by Executive.

 

5.  Confidentiality. Executive recognizes and acknowledges that Executive will
have access to certain confidential information of the Company and that such
information constitutes valuable, special and unique property of the Company
(including, but not limited to, information such as business strategies,
identity of acquisition or growth targets, marketing plans, customer lists, and
other business related information for the Company’s customers). Executive
agrees that Executive will not, for any reason or purpose whatsoever, during or
after the term of employment, use or disclose any of such confidential
information to any party, and that Executive will keep inviolate and secret all
confidential information or knowledge which Executive has access to by virtue of
Executive’s employment with the Company, except as otherwise may be necessary in
the ordinary course of performing Executive’s duties with the Company.

 

6.  Non-Competition.

 

(a)           As used herein, the term “Restriction Period” shall mean a period
of 90 days following the effective date of termination (regardless of the
circumstances), except in cases where the Executive elects to terminate
employment without Good Reason, in which case the Restriction Period shall mean
a period equal to the remainder of the Employment Term in effect on the
effective date of termination.

 

(b)           During Executive’s employment by the Company and for the duration
of the Restriction Period thereafter, Executive shall not, except with the prior
written consent of the Company, directly or indirectly, own, manage, operate,
join, control, finance or participate in the ownership, management, operation,
control or financing of, or be connected as an officer, director, employee,
partner, principal, agent, representative, consultant or otherwise with, or use
or permit Executive’s name to be used in connection with, any business or
enterprise which owns or operates a gaming or pari-mutuel facility located
within 150 miles of any gaming or pari-mutuel property owned or operated by the
Company or any of its affiliates at such time.

 

(c)           The foregoing restrictions shall not be construed to prohibit
Executive’s ownership of less than 5% of any class of securities of any
corporation which is engaged in any of the foregoing businesses and has a class
of securities registered pursuant to the Securities Exchange Act of 1934,
provided that such ownership represents a passive investment and that neither
Executive nor any group of persons including Executive in any way, either
directly or indirectly, manages or exercises control of any such corporation,
guarantees any of its financial obligations, otherwise takes any part in its
business, other than exercising Executive’s rights as a shareholder, or seeks to
do any of the foregoing.

 

(d)           Executive acknowledges that the covenants contained in Sections 5
through 7 hereof are reasonable and necessary to protect the legitimate
interests of the Company and its affiliates and, in particular, that the
duration and geographic scope of such covenants are reasonable given the nature
of this Agreement and the position that Executive will hold within the Company.
Executive further agrees to disclose the existence and terms of such covenants
to any employer that Executive works for during the Restriction Period.

 

5

--------------------------------------------------------------------------------


 

7.  Non-Solicitation. During Executive’s employment by the Company and for a
period equal to the greater of the Restriction Period or one year after the
effective date of termination, Executive will not, except with the prior written
consent of the Company, (i) directly or indirectly, solicit or hire, or
encourage the solicitation or hiring of, any person who is, or was within a six
month period prior to such solicitation or hiring, an executive or management
employee of the Company or any of its affiliates for any position as an
employee, independent contractor, consultant or otherwise or (ii) divert or
attempt to divert any existing business of the Company or any of its affiliates.

 

8.  Change of Control.

 

8.1.          Consideration

 

(a)           Change of Control. In the event of a Change of Control (as defined
below), Executive shall be entitled to receive a cash payment in an amount equal
to the product of three times the sum of (i) the highest annual rate of Base
Salary in effect for Executive during the 24-month period immediately preceding
the effective date of the Change in Control (the “Trigger Date”) and (ii) the
highest amount of annual cash bonus compensation paid to Executive in respect of
either the first or second full calendar year immediately preceding the Trigger
Date.

 

(b)           Restrictive Provisions. As consideration for the foregoing
payments, Executive agrees not to challenge the enforceability of any of the
restrictions contained in Sections 5, 6 or 7 of this Agreement upon or after the
occurrence of a Change of Control; provided, however, that on or after a Change
of Control, the term Restriction Period for purposes of this Agreement shall
mean a period of 90 days from the termination date of Executive’s employment.

 

8.2.          Payment Terms. This change of control payment shall be made in two
lump sum payments as follows: (i) 75% to Executive on the Trigger Date; and (ii)
25% into a mutually acceptable escrow account on the Trigger Date, payable to
Executive on the 90th day following the Trigger Date provided Executive has not
elected to terminate employment without Good Reason prior to such date.
Notwithstanding any of the foregoing to the contrary, the payment contemplated
by clause (ii) shall be paid immediately upon the occurrence of any of the
following: (a) Executive’s employment is terminated by the Company with or
without Cause, due to death or disability or due to non-renewal of this
Agreement; or (b) Executive terminates employment for Good Reason (as defined
below).

 

8.3.          Certain Other Terms. In the event payments are being made to
Executive under this Section 8, no payments shall be due under Section 3.4(b)(i)
of this Agreement with respect to any termination of Executive’s employment
following a Change of Control. At the option of the Company, the Company may
require Executive to execute the release attached hereto as Exhibit A; provided,
however, that this requirement shall not in any way alter the timing of the
payments to be made under Section 8.2. In the event that the Company publicly
announces that it has signed a definitive agreement with respect to a Change of
Control, the provisions of this Section 8 shall continue to apply to Executive
if, during the period commencing on the date of such announcement and ending on
the Trigger Date, the Company terminates Executive’s

 

6

--------------------------------------------------------------------------------


 

employment without Cause; provided, however, that, in such event, any payments
due under Section 8 shall be reduced by any prior payments made under Section
3.4(b)(i).

 

8.4.          Defined Terms.

 

(a)           Change of Control. The term Change of Control shall have the
meaning given to such term in the Company’s 2003 Long Term Incentive
Compensation Plan, as such may be amended or modified.

 

(b)           Good Reason. The term Good Reason shall mean the occurrence of any
of the following events that the Company fails to cure within 10 days after
receiving written notice thereof from Executive: (i) assignment to Executive of
any duties inconsistent in any material respect with Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities or inconsistent with Executive’s legal or fiduciary
obligations; (ii) any reduction in Executive’s compensation or substantial
reduction in Executive’s benefits taken as a whole; (iii) any travel
requirements materially greater than Executive’s travel requirements prior to
the Change of Control; or (iv) breach of any material term of this Agreement by
the Company.

 

9.  Certain Tax Matters.

 

9.1.          Generally. In the event Executive becomes entitled to receive the
payments (the “Severance Payments”) provided under Section 3 or Section 8 hereof
or under any other plan or arrangement providing for payments under
circumstances similar to those contemplated by such sections, and if any of the
Severance Payments will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company shall pay to Executive at the time specified for such payments, an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive shall be equal to the amount of the Severance Payments after deducting
normal and ordinary taxes but not deducting (a) the Excise Tax and (b) any
federal, state and local income tax and Excise Tax payable on the payment
provided for by this Section 9.

 

9.2.          Illustration. For example, if the Severance Payments are
$1,000,000 and if Executive is subject to the Excise Tax, then the Gross-Up
Payment will be such that Executive will retain an amount of $1,000,000 less
only any normal and ordinary taxes on such amount. The Excise Tax and federal,
state and local taxes and any Excise Tax on the payment provided by this Section
9 will not be deemed normal and ordinary taxes.

 

9.3.          Certain Terms. For purposes of determining whether any of the
Severance Payments will be subject to the Excise Tax and the amount of such
Excise Tax, the following will apply:

 

(a)           Any other payments or benefits received or to be received by
Executive in connection with a Change in Control of the Company or Executive’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of Section 280G(b)(1) shall
be treated as subject to the Excise Tax, unless in the opinion of tax

 

7

--------------------------------------------------------------------------------


 

counsel selected by the Company’s Compensation Committee and acceptable to
Executive, such other payments or benefits (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code in excess of the base amount
within the meaning of Section 280G(b)(3) of the Code, or are otherwise not
subject to the Excise Tax;

 

(b)           The amount of the Severance Payments which shall be treated as
subject to the Excise Tax shall be equal to the lesser of (y) the total amount
of the Severance Payments or (z) the amount of excess parachute payments within
the meaning of Section 280G(b)(1) (after applying clause (a), above); and

 

(c)           The value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with proposed, temporary or final regulations under Sections 280G(d)(3) and
(4) of the Code or, in the absence of such regulations, in accordance with the
principles of Section 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, Executive shall be deemed to pay
Federal income taxes at the highest marginal rate of federal income taxation in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of Executive on the Trigger Date, net of the maximum reduction in
Federal income taxes which could be obtained from deduction of such state and
local taxes. In the event that the amount of Excise Tax attributable to
Severance Payments is subsequently determined to be less than the amount taken
into account hereunder at the time of determination then, subject to applicable
law, appropriate adjustments will be made with respect to the payments
hereunder.

 

9.4.          Fees and Expenses. The Company shall reimburse Executive for all
reasonable legal fees and expenses incurred by Executive in connection with any
tax audit or proceeding to the extent attributable to the application of
Section 4999 of the Code or any regulations pertaining thereto to any payment or
benefit provided hereunder.

 

10.  Document Surrender. Upon the termination of Executive’s employment for any
reason, Executive shall immediately surrender and deliver to the Company all
documents, correspondence and any other information, of any type whatsoever,
from the Company or any of its agents, servants, employees, suppliers, and
existing or potential customers, that came into Executive’s possession by any
means whatsoever, during the course of employment.

 

11.  Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the
Commonwealth of Pennsylvania.

 

12.  Jurisdiction. The parties hereby irrevocably consent to the jurisdiction of
the courts of the Commonwealth of Pennsylvania for all purposes in connection
with any action or proceeding which arises out of or relates to this Agreement
and agree that any action instituted under this Agreement shall be commenced,
prosecuted and continued only in the state or federal courts having jurisdiction
for matters arising in Wyomissing, Pennsylvania, which shall be the exclusive
and only proper forum for adjudicating such a claim.

 

8

--------------------------------------------------------------------------------


 

13.  Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered, delivered by
guaranteed next-day delivery or sent by facsimile (with confirmation of
transmission) or shall be deemed given on the third business day when mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

 

If to the Company, to:

 

Penn National Gaming, Inc.
825 Berkshire Boulevard, Suite 200
Wyomissing, PA 19610

Fax: (610) 376-2842

 

Attention: Chairman

 

With a copy to:

 

Penn National Gaming, Inc.

825 Berkshire Boulevard, Suite 200

Wyomissing, PA 19610

Fax: (610) 373-4710

 

Attention: General Counsel

 

If to Executive, to:

 

Leonard DeAngelo

c/o Penn National Gaming, Inc.

825 Berkshire Boulevard, Suite 200

Wyomissing, PA 19610

Fax: (610) 376-2842

 

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

14.  Contents of Agreement; Amendment and Assignment.

 

14.1.        This Agreement sets forth the entire understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements or understandings with respect to thereto,
including without limitation, the Initial Agreement which is hereby terminated.
This Agreement cannot be changed, modified, extended, waived or terminated
except upon a written instrument signed by the party against which it is to be
enforced.

 

9

--------------------------------------------------------------------------------


 

14.2.        Executive may not assign any of his rights or obligations under
this Agreement. The Company may assign its rights and obligations under this
Agreement to any successor to all or substantially all of its assets or business
by means of liquidation, dissolution, merger, consolidation, transfer of assets
or otherwise.

 

15.  Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances. In addition, if any court determines that
any part of Sections 5, 6 or 7 hereof is unenforceable because of its duration,
geographical scope or otherwise, such court will have the power to modify such
provision and, in its modified form, such provision will then be enforceable.

 

16.  Remedies.

 

16.1.        No remedy conferred upon a party by this Agreement is intended to
be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to any other remedy given under this
Agreement or now or hereafter existing at law or in equity.

 

16.2.        No delay or omission by a party in exercising any right, remedy or
power under this Agreement or existing at law or in equity shall be construed as
a waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.

 

16.3.        Executive acknowledges that money damages would not be a sufficient
remedy for any breach of this Agreement by Executive and that the Company shall
be entitled to specific performance and injunctive relief as remedies for any
such breach, in addition to all other remedies available at law or equity to the
Company.

 

17.  Construction. This Agreement is the result of thoughtful negotiations and
reflects an arms’ length bargain between two sophisticated parties, each
represented by counsel. The parties agree that, if this Agreement requires
interpretation, neither party should be considered “the drafter” nor be entitled
to any presumption that ambiguities are to be resolved in his or her favor.

 

18.  Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

 

19.  Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all

 

10

--------------------------------------------------------------------------------


 

federal, state and local taxes, as the Company is required to withhold pursuant
to any law or governmental rule or regulation. Except as specifically provided
otherwise in this Agreement, Executive shall bear all expense of, and be solely
responsible for, all federal, state and local taxes due with respect to any
payment received under this Agreement.

 

20.  Regulatory Compliance. The terms and provisions hereof shall be conditioned
on and subject to compliance with all laws, rules, and regulations of all
jurisdictions, or agencies, boards or commissions thereof, having regulatory
jurisdiction over the employment or activities of Executive hereunder.

 

21.  Code Section 409A. To the extent that this Agreement or any plan, program
or award of Company in which Executive participates or which has been or is
granted by Company to Executive, as applicable, is subject to Section 409A of
the Internal Revenue Code, Company and Executive agree to cooperate and work
together in good faith to timely amend this Agreement or each such plan, program
or award to comply with Section 409A of the Code. Notwithstanding anything
herein to the contrary, in the event that Executive is subject to any payment or
benefit at a time when he is a “specified employee” (within the meaning of
Section 409A), Company shall delay the making of such payment or benefit to the
extent reasonably necessary to satisfy Section 409A.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

  /s/Peter M. Carlino

 

 

Name:

Peter M. Carlino

 

Title:

Chairman and Chief Executive
Officer

 

 

 

 

 

EXECUTIVE

 

 

 

  /s/Leonard DeAngelo

 

 

Leonard DeAngelo

 

11

--------------------------------------------------------------------------------